Exhibit 10.2 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (“Agreement”), entered into on this 28th day of September 2007, is by and between Mac Filmworks, Inc., a Delaware corporation (the “Company” or “Seller”), and Mr. Jim McCullough (“Buyer”).The Company and McCullough are collectively referred to as the “Parties,” and individually a “Party”. NOW, THEREFORE, in consideration of the mutual promises and covenants set forth herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1. Purchase and Sale of Assets 1.01.Transfer.Pursuant to the terms and conditions herein, Seller shall sell, transfer and assign to Buyer (i) substantially all of its assets as described in Exhibit A attached hereto (“Assets”) and (ii) a total of 8,300,205 shares of the Company’s common stock (“Shares”). 1.02.Consideration.As consideration for receiving the Assets and the Shares, Buyer hereby forgives accrued salary and other outstanding debts owed to him by Seller, which debts total $429,608 (“Debts”). 1.03.Closing.The sale and purchase described in this Agreement shall be consummated approximately 20 days after the date on which the information statement outlining this Agreement and explaining that more than 50% of the shareholders have approved this Agreement has been mailed to the Company’s shareholders (“Closing” or “Closing Date”). ARTICLE 2. Representations and Warranties by Seller 2.01.Authority.Seller has the full power and authority (including full corporate power and authority) to execute and deliver this Agreement and to perform its obligations hereunder.This Agreement constitutes the valid and legally binding obligation of Seller, enforceable in accordance with its terms and conditions, except as such enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium, or other similar laws affecting enforcement of creditors’ rights generally and by general principles of equity (whether applied in a proceeding at law or in equity). 2.02.Title.Seller has good and marketable title to the Assets and the Shares. 2.03.Condition.Seller represents and warrants that the transfer of the Assets is on an AS IS basis and the Shares are validly issued, fully paid and non-assessable, have not been issued in violation of applicable securities laws or any pre-emptive right, and are free and clear of any interests, claims, liens and encumbrances. ARTICLE 3. Representations & Warranties of Buyer 3.01.Authority.Buyer has the full power and authority (including full corporate power and authority) to execute and deliver this Agreement and to perform his obligations hereunder.This Agreement constitutes the valid and legally binding obligation of Buyer, enforceable in accordance with its terms and conditions, except as such enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium, or other similar laws affecting enforcement of creditors’ rights generally and by general principles of equity (whether applied in a proceeding at law or in equity). 3.02.Other Payables.Other than (i) the Debts and (ii) the other payables owed by Seller to various vendors and other third parties, including Buyer, which are set forth on Exhibit B attached hereto (“Other Payables”), there are no other payments or liabilities owed to any party. 3.03.Representation.Buyer hereby acknowledges that, other than the Debts and the Other Payables, Seller does not owe Buyer, any member of Buyer’s immediate family or any other affiliate of Buyer any other monies, securities or obligations of any kind whatsoever.Specifically, Buyer acknowledges that in consideration for entering into this Agreement, he agrees that his employment agreement with Seller has been terminated and that any and all other agreements by and between Seller and him, his affiliates and his immediate family has been terminated. 3.04.Release.Buyer does hereby release, acquit and forever discharge Seller and its respective directors, officers, managers, employees, executors, administrators, legal representatives, successors and assigns from any and all claims, debts, demands, obligations, liabilities, suits, liens, rights, offsets, and causes of action of whatsoever nature, known or unknown, arising out of or related to Seller’s dealings with Buyer, or any obligation of Seller to Buyer, including any member of Buyer’s immediate family or any other affiliate of Buyer. 3.05.Contracts.Other than the contracts, whether verbal or written, entered into by Seller or its representatives in the course of its business operations set forth in Exhibit C attached hereto, Seller has no other agreements or contracts of any kind with any other party. 3.06.Obligations.Buyer agrees to assume any and all obligations with respect to the Assets being acquired herein, including but not limited to any and all agreements of any kind entered into in connection with the Assets. 3.07.Indemnification.Buyer agrees to indemnify Seller against any and all breaches of the representations and warranties set forth in this Article 3 of the Agreement. ARTICLE 4. Miscellaneous 4.01.Expenses.The Parties hereto shall pay all of their own expenses relating to the transactions contemplated by this Agreement, including, without limitation, the fees and expenses of their respective counsel and financial advisers. 4.02.Governing Law.The interpretation and construction of this Agreement, and all matters relating hereto, shall be governed by the laws of the State of Texas applicable to agree­ments executed and to be performed solely within such State without regard to conflicts of laws. 4.03.Mediation.If a dispute should arise out of this Agreement, the Parties should first submit the dispute to mediation before a mediator of their common choice in Houston, Harris County, Texas. In the unlikely event that the Parties cannot agree upon a mediator, they will engage the American Arbitration Association or similar organization for the express purpose of selecting a neutral mediator.
